DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to an RCE filed on 11/12/2020. Claims 1, and 11 have been amended. Claims 1-20 are pending. Claims 1 and 11 are independent form are presented for examination. 

Request Continued Examination (RCE)
2	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

IDS
3	Applicant’s IDSes filed on 11/12/2020 and 02/24/2021 have been fully considered.

Response to Argument
4	Applicant’s arguments filed on 11/12/2020 have been fully considered but they are moot based on new grounds of rejection. 

Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

6	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Gupta, hereafter) (U.S. Patent Application Publication No. 2014/0366080 A1) in view of Sondhi et al. (Sondhi, hereinafter) (U.S. Patent Application Publication No. 2013/0086639 A1) in view of Ansari et al. (Ansari, hereinafter) (U.S. Patent Application Publication No. 2020/0013492 A1) further in view of Christoph et al. (Christoph, hereinafter) (U.S. Patent Application Publication No. 2015/0286746 A1).
	Regarding claim 1, Gupta teaches a method for providing managed services, comprising:
intercepting a service request from an application to a managed service, the intercepting performed by a management agent embodied on non-transitory computer memory ([0069]-[0072] & [0035]; receiving a service request from access manager 118 at the gateway 160 which contains an application controller which controller and manage the communication between client and backend enterprise managed resources, Fig. 1); 
responsive to the service request from the application ([0069]-[0072] & [0035]; in response to receiving a request for enterprise managed resources), making an application programming interface (API) call for the managed service requested by the application ([0055] & [0057]; gateway 160 includes an HTTP API (application programming interface), which secure access manager 118 may call to obtain an access token for accessing a particular intranet resource/service via the service 106., Fig. 1 & 2);
But Gupta doesn’t explicitly disclose a management agent receives the request on behalf of the managed service; the API call made by the management agent to an API at a dedicated management API layer of an application gateway server computer; responsive to the API call for the managed service, communicating, by the API at the dedicated management API layer of the application gateway server computer, a request message for the managed service to the AG application gateway server computer; responsive to the request message for the managed service from the API at the dedicated management API layer of the application gateway server computer, the application gateway server computer sending a 
However, Sondhi in analogous art, discloses that a management agent receives the request on behalf of the managed service ([0062]-[0064] & [0069]; the identity interface service 202 receives a client request on behalf of managed services, Fig. 2-4);
the API call made by the management agent to an API at a dedicated management API layer of an application gateway server computer ([0062]-[0064] & [0069]; The identity interface service 302 may then determine a service provider specific method call for performing the received REST command at 308. As noted above, determining the method call, set of method calls, instructions, and/or set of instructions for the service provider (e.g., one or more service providers/data repositories 310) may be based at least in part on the corresponding service provider, an API of the corresponding service provider, and/or the specific command itself); 
responsive to the API call for the managed service, communicating, by the API at the dedicated management API layer of the application gateway server computer, a request message for the managed service to the AG application gateway server computer ([0062]-[0064] & [0069]; The identity interface service 302 may then determine a service provider specific method call for performing the received REST command at 308. As noted above, determining the method call, set of method calls, instructions, and/or set of instructions for the service provider (e.g., one or more service providers/data repositories 310) may be based at least in part on the corresponding service provider, an API of the corresponding service provider, and/or the specific command itself);
responsive to the request message for the managed service from the API at the dedicated management API layer of the application gateway server computer, the application gateway server computer sending a control or configuration message for the managed service to the management agent over Hypertext Transfer Protocol (HTTP) connection ([0067]-[0070] & [0072]; In response, the AuthN provider 410 may provide an appropriate client token at 424 to the REST service 404. At 426, the REST service 404 may provide the client token to the user agent 402. Now that the client application (i.e., the user agent 402) has been authenticated, the user agent 402 may attempt to authenticate the user of the client application…in an HTTP connection, [0072]); and 
based at least on the control or configuration message for the managed service that the management agent received from the application gateway server computer over the HTTP connection, the management agent controlling or configuring the managed service to functions or behaves as dictated by the application gateway server computer ([0060]-[0064]; identity interface service 202 may also include an administration module 232 for controlling, managing, or otherwise communicating with one or more runtime data stores 234, audit data stores 236, and/or configuration data stores 238 of the data tier 212).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Gupta and Sondhi because Sondhi’s teaching would allow Gupta’s system to enhance user experience by providing faster service navigation.
But Gupta in view of Sondhi doesn’t explicitly discloses a managed service provided by an application gateway service computer residing in an enterprise computer network; and the management agent adapted for mediating all communications between the managed service and the dedicated management API layer of the application gateway server computer.
However, Ansari in analogous art, discloses a managed service provided by an application gateway service computer residing in an enterprise computer network ([0006] & [0042]; and the management agent adapted for mediating all communications between the managed service and the dedicated management API layer of the application gateway server computer); and the management agent adapted for mediating all communications between the managed service and the dedicated management API layer of the application gateway server computer ([0083], [0300]-[0301] & [0158]; The connection managers 60 or the like also provides network security and protection services, e.g., for preventing flooding, DOS attacks, etc. In one embodiment, there may be interfaces such as API for interfacing the connection managers 60 or the like to the message routers 62 and the multi-services gateway appliances 10).

But Gupta in view of Sondhi and Ansari doesn’t explicitly discloses wherein the management agent functions as a protection wrapper for the managed service.
However, Christoph in analogous art, discloses wherein the management agent functions as a protection wrapper for the managed service ([0026]-[0028] and ([0024]; a wrapper class object (works as the claimed management agent) intercepts a communication/request to and from an application 102 and xml parser service in the Document builder 108. The wrapper also serve as a protection wrapper for document builder parsers).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Gupta and Christoph because Christoph’s teaching would allow Gupta’s system to provide a secured service management system.

Regarding claim 2, Gupta further teaches that the method according to claim 1, wherein the management agent determines which application gateway server application manages the managed service and mediates communications between the managed service and the application gateway server application that manages the managed service, wherein the management agent is internal or external to a server machine on which the application gateway server application runs ([0030] & [0035]; An application that has been wrapped using the software development kit 184 may then be made available to the mobile device 102 by populating it in the application store 178 using the application controller 174… The application controller 174 and enterprise application store 178 facilitate the control and secure delivery of enterprise and web Software-as-a-Service (SaaS) applications, native applications, and integrated enterprise based data to the mobile device 102).

Regarding claim 3, Gupta further teaches that the method according to claim 2, wherein the determining utilizes an application gateway service development kit (SDK) within the managed service, the application gateway SDK including libraries and handlers for the managed service ([0030] & [0035]; An application that has been wrapped using the software development kit 184 may then be made available to the mobile device 102 by populating it in the application store 178 using the application controller 174)

Regarding claim 4, Gupta further teaches that the method according to claim 2, wherein the management agent (device manager 124) performs the mediating independently of a location where the managed service is deployed, the location being local or remote to the server machine ([0023]-[0024] & [0029]; The stabilized applications may be managed by a device manager 124. The device manager 124 may monitor the stabilized applications and utilize techniques for detecting and remedying problems that would result in a destabilized application if such techniques were not utilized to detect and remedy the problems, Fig. 1).

Regarding claim 5, Gupta further teaches that the method according to claim 1, wherein the application gateway server computer operates outside of a firewall of an enterprise computer network ([0036]; a firewall between the access gateway 160 and enterprise resources, and these firewalls may comprise a device or set of devices designed to permit or deny network transmissions based upon certain criteria).

Regarding claim 6, Gupta further teaches that the method according to claim 1, further comprising: 
receiving a new application at the application gateway server computer ([0029]-[0030]; An application that has been wrapped using the software development kit 184 may then be made available to the mobile device 102 by populating it in the application store 178 using the application controller 174); 
injecting the management agent in the new application ([0029] & [0035]; provisioning the applications for management service); and 
deploying the new application with the injected management agent on the application gateway server computer as a new managed service, the new managed service configured for servicing client devices communicatively connected to the application gateway server computer over a network ([0035] & [0029]; deploying and controlling applications using application controller of the application gateway device).

Regarding claim 7, Gupta further teaches that the method according to claim 1, wherein the managed service operates within a logical deployment boundary that extends beyond the application gateway server computer ([0059] & [0044]; managed resources/services at enterprise backend system, Fig. 1-2).

Regarding claim 8, Gupta further teaches that the method according to claim 1, wherein the application gateway server computer is communicatively connected to backend systems and wherein the backend systems comprise Enterprise Information Management (EIM) systems ([0006] & [0044]; An enterprise management solution is described herein which allows remote access via a gateway by a mobile device to an enterprise application store (app store) and corresponding enterprise applications, Fig. 1-2).

Regarding claim 9, Gupta further teaches that the method according to claim 8, wherein the API comprises an HTTP method for retrieving a list of enabled EIM connectors registered with the application gateway server application ([0055] & [0069]-[0072]; gateway 160 includes an HTTP API (application programming interface), which secure access manager 118 may call to obtain an access token for accessing a particular intranet resource/service via the service 106, Fig. 3).

Regarding claim 10, Gupta further teaches that the method according to claim 1, wherein the application runs within a managed container on a user device, the managed container comprising an application gateway client ([0018]; applications 122 runs on secure access manager 118 and secure access manager 118 communicates with application gateway server 160, Fig. 1-3).




Conclusion
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
3/18/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447